           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

TIMMY LYNN DAVIS                                             PLAINTIFF

v.                      No. 3:19-cv-147-DPM

JOSH MILLER, Deputy, Craighead
County Sheriff's Office; PHILLIP
WHEATON, Deputy, Craighead
County Sheriff's Office; and AUSTIN
MORGAN, K-9 Officer, Jonesboro
Police Department                                        DEFENDANTS

                               ORDER

     Davis hasn't updated his address; and the time to do so has
passed. Ng 8 & NQ 20-2. The motion to dismiss, Ng 20, is therefore
granted.   Davis's complaint will be dismissed without prejudice.
LOCAL RULE 5.5(c)(2); FED. R. CIV. P. 41(b). An   in forma pauperis appeal
from this Order and accompanyin g Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                   v
                                 D .P. Marshall Jr.
                                 United States District Judge
